COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 BOBBY JOHNSON,                                                No. 08-13-00260-CV
                                               §
                  Appellant,                                      Appeal from the
                                               §
 v.                                                         County Court at Law No. 5
                                               §
 JUAN ENRIQUEZ,                                              of El Paso County, Texas
                                               §
                  Appellee.                                      (TC# 2011-1951)
                                           §
                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and his sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, both in this Court and the court below, for which let execution issue. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF FEBRUARY, 2015.

                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.